EXHIBIT 10.1
 
 




TECHNOLOGY LICENSE AGREEMENT




Between




AEMETIS ADVANCED FUELS, INC.




and




CHEVRON LUMMUS GLOBAL LLC




Relating To




BIOFUELS ISOCONVERSION PROCESS




 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



 

    Page       1.   DEFINITIONS 2     1.1  AFFILIATE 2     1.2  CATALYST 2    
1.3  CHARGE
2    
1.4  EFFECTIVE DATE
2     1.5  GUARANTEE AGREEMENT 2     1.6  INFORMATION 2     1.7  BIOFUELS
ISOCONVERSION PROCESS 2     1.8  MONTHLY ROYALTY FEE 3     1.9  PATENTS 3    
1.10  RELATED AGREEMENTS 3     1.11  SERVICES AGREEMENT 3     1.12  SUPPLY
AGREEMENT 3     1.13  UNIT 3         2. LICENSE GRANT BY CLG 3     2.1  Grant By
CLG 3     2.2  Disclaimer 3         3. LICENSE GRANT BY AEMETIS 4     3.1  Grant
By AEMETIS 4     3.2  Transfer of Rights To Third Parties 4         4. USE AND
NON-DISCLOSURE OF INFORMATION 4     4.1  Transfer to AEMETIS  4    
4.2  Non-Disclosure  4     4.3  Limitation on Disclosure  4     4.4  Transfer to
CLG  4     4.5  Exceptions  4         5. ROYALTY PAYMENTS 5     5.1  Royalties 5
   
5.2  Payments
5     5.3  Late Payments 5     5.4  Statements 5     5.5  Records 5    
5.6  Audits 5         6. TERM AND TERMINATION 5     6.1  Term 5    
6.2  Termination For Default 5     6.3  Rights After Termination 5    
6.4  Accrual of Rights 5        

 
 
 
i

--------------------------------------------------------------------------------

 
 
 
 

7. MISCELLANEOUS 6     7.1  Notices 6     7.2  Trademarks 6     7.3  Assignment
6     7.4  Disposition of UNIT 6     7.5  Entire Agreement 7     7.6  Governing
Law 7     7.7  Captions and Interpretation 7     7.8  Amendments 7    
7.9  Dispute Resolution Process 7     7.10  Severability 8     7.11  Force
Majeure 8     7.12  Conflicts of Interest 8     7.13  Government Contact 8    
7.14  Data Privacy 8     7.15  Export Control and Prohibited Parties 8        
8. RESPONSIBILITY AND LIABILITY 9     8.1  Representations 9     8.2  Maximum
Aggregate Liability 9     8.3  Indemnification 9     8.4  Consequential Damages
9     8.5  Disclaimers 9       9   SCHEDULE A - ROYALTIES19 10   SCHEDULE B -
NON-EXCLUSIVE LICENSE TERRITORY 11        

 


 
ii

--------------------------------------------------------------------------------

 


TECHNOLOGY LICENSE AGREEMENT
 
This Agreement, dated August 9, 2012, is between AEMETIS ADVANCED FUELS, INC.
(“AEMETIS”), a Delaware corporation that is a wholly owned subsidiary of
Aemetis, Inc., a Nevada corporation, and CHEVRON LUMMUS GLOBAL LLC (“CLG”), a
Delaware limited liability company formed between CHEVRON U.S.A. INC., a
Pennsylvania corporation, acting by and through its division Chevron Products
Company (“CHEVRON”), and LUMMUS CATALYST COMPANY LTD., a Delaware corporation
(“LUMMUS”).
 
WHEREAS, CLG and APPLIED RESEARCH ASSOCIATES, INC., a New Mexico corporation
(“ARA”) with principal offices at 4300 San Mateo Boulevard NE, Suite A-220,
Albuquerque, New Mexico 87110-0122, have developed the BIOFUELS ISOCONVERSION
PROCESS (defined below) for converting fatty acid bio-derived plant oil
feedstocks into fungible fuel products that can be substituted for petroleum
fuels including jet kerosene, diesel and naphtha; and
 
WHEREAS, technology owned by ARA and CLG and/or CLG’s AFFILIATEs (defined below)
is licensed by CLG to third parties under the name BIOFUELS ISOCONVERSION
PROCESS under the terms of the Joint Development and License Agreement between
ARA and CLG (the “JDL Agreement”); and
 
WHEREAS, AEMETIS and CLG have concurrently herewith entered into a SERVICES
AGREEMENT, a GUARANTEE AGREEMENT, and a SUPPLY AGREEMENT (all defined below)
relating to the use of the BIOFUELS ISOCONVERSION PROCESS  and of its
proprietary CATALYST (defined below) in a UNIT (defined below) to be operated by
AEMETIS at one or more refineries; and
 
WHEREAS, AEMETIS desires to obtain certain rights under PATENTS and INFORMATION
(each defined below) of CLG and ARA in regard to the use of the BIOFUELS
ISOCONVERSION PROCESS in the UNIT, and CLG is willing to grant such rights in
accordance with the terms which are set forth below and attached hereto;
 
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, and other good and valuable consideration the receipt of which is
hereby acknowledged, the parties agree as follows:
 
1.   DEFINITIONS
 
As used in this Agreement, the following terms have the following meanings:


 
1.1
“AFFILIATE” means CHEVRON, LUMMUS or any company or entity of which CHEVRON or
LUMMUS or either of their respective parent companies now or later owns or
controls, directly or indirectly, fifty percent (50%) or more of the voting
stock or otherwise controls or is under common control with such company or
entity.  For such purpose, the stock owned or controlled by a particular company
shall be deemed to include all stock owned or controlled, directly or
indirectly, by any other company of which the particular company owns or
controls, directly or indirectly, fifty percent (50%) or more of the voting
stock.  For purpose of this definition, “control” of a company or other entity
shall mean the power or authority, through ownership of voting securities, by
contract, or otherwise to direct the management and policies of the entity.
 

1.2
“CATALYST” means the ICR Catalyst recommended by CLG which is supplied to
AEMETIS for use in the UNIT under the SUPPLY AGREEMENT or any subsequent written
agreement between AEMETIS and CLG or any other third party supplier designated
by CLG in CLG’s sole discretion.
 

1.3
“CHARGE” means all normally liquid bio-derived fatty acid oils or hydrocarbons
charged to the UNIT other than hydrocarbonaceous material recycled in the UNIT
from royalty-bearing CHARGE, but shall not include C4 and lighter hydrocarbons
included in the hydrogen feed.
 

1.4
“EFFECTIVE DATE” means the date on which this Agreement is executed by the last
of the parties to sign.
 

1.5
“GUARANTEE AGREEMENT” means the "Guarantee Agreement between AEMETIS INC and
Chevron Lummus Global LLC relating to CHEVRON BIOFUELS ISOCONVERSION PROCESS"
dated concurrently with this Agreement.
 

1.6
“INFORMATION” means improvements and developments relating to, and operating
techniques necessary for the operation of, the BIOFUELS ISOCONVERSION PROCESS,
in a stage of development suitable for commercial use, developed prior to and up
to five (5) years after the EFFECTIVE DATE of this Agreement, to the extent
that, and subject to the terms (including the obligation to account to or make
payments to non-AFFILIATE third parties) under which the person, firm, or
company has the right to disclose such information to others, provided, however,
that “INFORMATION” shall not include information relating to any catalyst
compositions, methods of catalyst manufacture, or refining processes other than
the BIOFUELS ISOCONVERSION PROCESS.

1.7
“BIOFUELS ISOCONVERSION PROCESS” means converting the fatty acid content of a
bio-derived oil feedstock using catalytic thermal pretreatment and also
including further processing by a catalytic process for treating an oxygen
containing  hydrocarbonaceous feedstock, both steps together, which is known
collectively as the BIOFUELS ISOCONVERSION PROCESS, consisting predominantly of
hydrocarbonaceous compounds containing at least five (5) carbon atoms per
molecule (“feedstock”) which is conducted: (a) at superatmospheric hydrogen
partial pressure; (b) at temperatures below 1100°F; (c) with an overall net
chemical consumption of hydrogen; (d) in the presence of a catalyst containing
at least one (1) hydrogenation component selected from Groups VI and VIII of the
Periodic Table; and (e) wherein said feedstock produces a yield greater than one
hundred and thirty (130) moles of hydrocarbons containing at least three (3)
carbon atoms per molecule for each one hundred (100) moles of feedstock
containing at least five (5) carbon atoms per molecule or the feedstock contains
more than one weight percent (1 wt. %) oxygen.
 

 
 
 
2

--------------------------------------------------------------------------------

 
 
1.8
“MONTHLY ROYALTY FEE” has the meaning set forth in Paragraph 1 of Schedule A
which is attached hereto and made a part hereof.
 

1.9
“PATENTS” means all claims or their equivalents (“Claims”) of all patents and
published patent applications of all countries to the extent and only to the
extent that said Claims are directed primarily to the BIOFUELS ISOCONVERSION
PROCESS (including, without limitation, apparatus for carrying out any of the
BIOFUELS ISOCONVERSION PROCESS and the products made using any of the BIOFUELS
ISOCONVERSION PROCESS) based on inventions conceived up to five (5) years after
the EFFECTIVE DATE of this Agreement, and transferable interests in or rights to
the Claims; in each case to the extent that, and subject to the terms of
(including the obligation to account to or make payments to non-AFFILIATE third
parties) the person, firm, or company now has or later shall have the right to
grant licenses, immunities, or licensing rights hereunder, provided, however,
that PATENTS shall not include any Claims relating to any catalyst compositions,
methods of catalyst manufacture, or refining processes other than the BIOFUELS
ISOCONVERSION PROCESS.
 

1.10
“RELATED AGREEMENTS” means collectively, this Agreement, the GUARANTEE
AGREEMENT, SERVICES AGREEMENT, and SUPPLY AGREEMENT, including all exhibits and
appendices thereto.
 

1.11
“SERVICES AGREEMENT” means the "Engineering Services Agreement between AEMETIS
INC and Chevron Lummus Global LLC relating to the BIOFUELS ISOCONVERSION
PROCESS” dated  concurrently with this Agreement.
 

1.12
“SUPPLY AGREEMENT” means the "Proprietary Catalyst Supply and Technical Services
Agreement between AEMETIS INC and Chevron Lummus Global LLC relating to ICR
Catalyst for the BIOFUELS ISOCONVERSION PROCESS” dated  concurrently with this
Agreement.
 

1.13
“UNIT” means AEMETIS’s unit(s) for practicing the BIOFUELS ISOCONVERSION PROCESS
under this Agreement which are located at the refinery(ies) set forth on the
attached Schedule B – Non-Exclusive License Territory and has the MONTHLY
ROYALTY FEE for the BIOFUELS ISOCONVERSION PROCESS as set forth in the attached
Schedule A, which is attached hereto and made a part hereof.
 



2.   LICENSE GRANT BY CLG
 
2.1
Grant By CLG.  Subject to the payment of royalty as provided in Schedule A and
to the other provisions of this Agreement, CLG grants to AEMETIS a nonexclusive,
nontransferable license (without the right to sublicense) under CLG's PATENTS
and INFORMATION to practice the BIOFUELS ISOCONVERSION PROCESS solely in the
UNIT.  This license includes the right under CLG's PATENTS and INFORMATION to
make or have made any apparatus for AEMETIS's use in practicing the BIOFUELS
ISOCONVERSION PROCESS solely in the UNIT, and the right to export to, sell, or
use in any country products produced in the UNIT when practicing the BIOFUELS
ISOCONVERSION PROCESS.
 

2.2
Disclaimer.  Nothing in this Agreement shall be construed as granting any rights
to AEMETIS, express or implied, under the PATENTS or any other patents or as
estopping CLG from claiming infringement of any of its patents or PATENTS in
connection with any operation of AEMETIS which is not conducted in the UNIT.
 

 
 
 
3

--------------------------------------------------------------------------------

 
 
3.   LICENSE GRANT BY AEMETIS
 
3.1
Grant By AEMETIS.  AEMETIS grants to CLG and its AFFILIATES an irrevocable,
nonexclusive, nontransferable, royalty-free license (with the licensing rights
set forth in Section 3.2) under AEMETIS's PATENTS and INFORMATION to practice
the BIOFUELS ISOCONVERSION PROCESS in the United States and elsewhere.  This
license includes the right under AEMETIS's PATENTS and INFORMATION to make or
have made any apparatus for CLG's use and/or sale to its other licensees of the
BIOFUELS ISOCONVERSION PROCESS for their use, in the practice of the BIOFUELS
ISOCONVERSION PROCESS; and the right to export to, sell, or use in any country
the products of the BIOFUELS ISOCONVERSION PROCESS.
 

3.2
Transfer of Rights To Third Parties.  AEMETIS grants to CLG, without obligation
to account, the nonexclusive right to grant (either directly or indirectly
through others) nonexclusive licenses under AEMETIS's PATENTS and INFORMATION to
CLG’s or its AFFILIATES’ other licensees of any of the BIOFUELS ISOCONVERSION
PROCESS if they grant back, without obligation to account, a license under their
PATENTS and INFORMATION inuring to AEMETIS's benefit under this Agreement.
 



4.   USE AND NON-DISCLOSURE OF INFORMATION
 
4.1
Transfer to AEMETIS.  Upon AEMETIS's request, CLG's INFORMATION shall be
available to AEMETIS for use solely in the operation of the UNIT.  AEMETIS shall
not use any INFORMATION furnished by CLG in any additional processing unit
without first entering into an appropriate licensing arrangement with CLG
covering such use.
 

4.2
Non-Disclosure.  AEMETIS will use its best efforts to prevent duplication or
disclosure of all INFORMATION furnished directly or indirectly, in writing or
otherwise, by CLG which is confidential.  To the extent necessary for AEMETIS's
design, construction and operation of UNIT (including maintenance), AEMETIS may
furnish portions of CLG's INFORMATION to others who have entered into an
appropriate agreement with CLG or, with CLG’s written permission, with AEMETIS
in a form approved by CLG.  CLG shall not be unreasonable with respect to the
terms of any such agreement or the approval or selection of any such third
party.  AEMETIS shall exercise all reasonable efforts to prevent others from
acquiring information concerning, and/or samples of, CATALYST acquired from CLG
or its nominees.
 

4.3
Limitation on Disclosure.  CLG's obligations under this Agreement shall not
include any obligation to furnish or make available to AEMETIS detailed
information regarding the design, construction and/or operation of any
commercial plants for the BIOFUELS ISOCONVERSION PROCESS.  Any furnishing by CLG
to AEMETIS of such specific information for, or other services in connection
with a commercial plant for the BIOFUELS ISOCONVERSION PROCESS, shall be done
under an agreement or agreements, separate from this Agreement, on terms
mutually satisfactory to AEMETIS and CLG.  Also, nothing in this Agreement shall
require CLG to furnish or reveal any information or data in violation of any
United States law or regulation in effect at the time of disclosure.
 

4.4
Transfer to CLG.  Upon CLG's request, AEMETIS's INFORMATION shall be available
to CLG.  CLG shall use its best efforts to prevent duplication or disclosure of
all INFORMATION furnished directly or indirectly, by AEMETIS which is
confidential and has been so marked, except to the extent necessary in the
performance of CLG’s or its AFFILIATES’ business.
 

4.5
Exceptions.  No obligation shall be imposed by this Article 4 upon the recipient
with respect to the protection and use of any portion of proprietary information
which corresponds in substance to information which: (a) was developed by and in
the recipient's or its AFFILIATES’ possession prior to receipt under this
Agreement; (b) at the time of disclosure is, or later becomes through no act or
omission of the recipient, published information generally known in the
petroleum refining industry; or (c) was furnished to the recipient or its
AFFILIATE by another as a matter of right without restriction on disclosure;
provided that the occurrence of either (a) or (b) or (c) shall not be construed
as granting any rights, express or implied, under patents licensable by
CLG.  The information shall not be deemed to be within one of such exceptions
merely because it is embraced by more general information available on a
nonconfidential basis or in recipient’s or its AFFILIATES’ possession.  In
addition, any combination of features shall not be deemed to be within such
exceptions unless the combination itself and its principles of operation are
embraced by corresponding information which is within one of such exceptions.
 

 
 
 
4

--------------------------------------------------------------------------------

 
 
5.   ROYALTY PAYMENTS
 
5.1
Royalties.  AEMETIS shall make the royalty payments to CLG that are set forth in
Schedule A which is attached hereto and made a part hereof.
 

5.2
Payments. AEMETIS shall pay and bear all taxes, imposts, duties, levies,
assessments and charges (hereinafter “Taxes”), and any interest and penalties
related to such Taxes, imposed by any governmental authority other than the
United States in connection with the execution or performance of this Agreement
or payments pursuant to this Agreement.  AEMETIS shall indemnify CLG for any
such Taxes or interest and penalties related to such Taxes, which CLG is
required to pay.  All royalty payments shall be made by AEMETIS to CLG in lawful
money of the United States and in an amount to be calculated and established at
the time payment is due so that, after deduction for any Taxes levied, assessed
or imposed, (other than income taxes levied by the government of the United
States on CLG's net income), which either party shall be required to pay or
withhold in respect to the royalty payments, the remainder actually receivable
by, and due and payable to, CLG shall be in the amounts specified.  AEMETIS
shall provide CLG with official receipts for any taxes withheld or otherwise
paid with respect to such royalty payments.  All payments specified in this
Agreement shall be paid to CLG in the full amount thereof by wire transfer to
CLG's bank account provided in Section 7.1.
 

5.3
Late Payments.  All payments due under this Agreement shall be considered past
due thirty (30) days after the date of issue of CLG's invoice and bear a
financial charge from the due date until the date payment is received by CLG at
a per annum rate equal to the lesser of either twelve percent (12%) or the
maximum rate permitted under applicable law.  Invoices for any such financial
charge are payable upon receipt.
 

5.4
Statements.  AEMETIS shall submit monthly statements to CLG stating the amount
of Monthly Royalty Fee due as set forth in Schedule A hereto.
 

5.5
Records.  AEMETIS shall keep detailed and accurate records of the character and
amount of CHARGE and products, and operating conditions of the UNIT, using
accurate methods of measurement approved by CLG.  AEMETIS shall keep records and
books of account which are necessary to determine royalties payable under this
Agreement.
 

5.6
Audits.  At CLG's request, AEMETIS will furnish CLG verified copies of these
books, records and accounts as provided for in Section 5.5 above.  During
regular business hours, CLG may examine these books, records and accounts to
verify them and to determine payments due under this Agreement.  AEMETIS shall
make available to CLG the facts and information necessary to establish whether
any payment is due to CLG and, if so, the amount of the payment.

 
6.   TERM AND TERMINATION
 
6.1
Term.  Unless terminated sooner as provided herein, this Agreement shall
continue in full force and effect until the earlier of fifteen (15) years from
the date on which the UNIT first goes on-stream or on the date of expiration of
the last to expire of the parties’ PATENTS.  This Agreement shall automatically
extend for additional five (5) year terms unless mutually agreed in writing to
be terminated by the parties.
 

6.2
Termination For Default.  If AEMETIS fails or refuses to pay royalties or render
statements to CLG as required by Article 5 or fails to comply with the use and
non-disclosure terms of Article 4 or fails to comply with any other obligation
under this Agreement, CLG may give written notice to AEMETIS specifying the
particulars of the claimed default and, without prejudice to its other lawful
remedies, CLG may terminate this agreement if AEMETIS has not remedied the
claimed default within sixty (60) days after such written notification by CLG.
CLG may at its option either terminate this Agreement to AEMETIS and/or proceed
to enforce AEMETIS's defaulted obligation by any available means.  Any
indulgence by CLG of a default by AEMETIS shall not be deemed a waiver of the
defaulted obligation or similar subsequent obligations.
 

6.3
Rights After Termination.  Upon termination of this Agreement, AEMETIS  shall
retain its fully paid license to use CLG's INFORMATION in the UNIT and its
rights under CLG's PATENTS but only up to the PAID-UP CAPACITY and only to the
extent to which, had this Agreement not been terminated, AEMETIS would have been
entitled to process CHARGE without further payments to CLG as provided in this
Agreement, and AEMETIS agrees that it shall not use CLG’s INFORMATION or operate
under CLG’s PATENTS in the UNIT or otherwise beyond such PAID-UP
CAPACITY.  Termination of this Agreement shall not terminate CLG's rights under
AEMETIS's PATENTS provided in Article 3 or CLG's rights to AEMETIS's INFORMATION
provided in Article 4.  However, the rights retained by the parties after
termination shall not extend to any PATENTS based on inventions made after the
effective date of termination or to any INFORMATION developed or acquired after
the effective date of the termination.
 

6.4
Accrual of Rights.   Termination of this Agreement shall not affect either
party's right to enforce any obligation or liability accruing under this
Agreement prior to the effective date of termination.  In particular and not by
way of limitation, termination of this Agreement shall not relieve AEMETIS of
its obligations under Article 4 and 5.

 
 
 
5

--------------------------------------------------------------------------------

 
 
7.   MISCELLANEOUS
 
7.1
Notices.  All notices, statements and invoices shall be in writing and in the
English language and shall be deemed to have been duly given or paid when
delivered by personal delivery with written acknowledgment of receipt, by
facsimile with confirmed copy sent by international courier, or by an
international courier, to a party at the following address (or such other
address as may be designated in writing to the other):

 

 CLG:    CHEVRON LUMMUS GLOBAL LLC        Attention:  Technology Marketing      
 Chevron Products Company        100 Chevron Way        Richmond, CA  94802-2016
       U.S.A.            Copy to:    CHEVRON CORPORATION        Law
Department     Intellectual Property Practice Group        P.O. Box 6006      
 San Ramon, CA  94583-0806        U.S.A.            Royalty Payments     CHEVRON
LUMMUS GLOBAL LLC    via wire     c/o Citibank, N.A.    transfer to:     Account
Number 4064-6658        399 Park Avenue, 4th Floor        New York, NY  10043  
     A.B.A. No:  021000089            AEMETIS:    AEMETIS ADVANCED FUELS, INC.  
     Attn:  CEO        20400 Stevens Creek Blvd., Suite 700        Cupertino,
CA  95070  

 
7.2
Trademarks.  “ICR® CATALYST”, “CHEVRON”, “BIOFUELS ISOCONVERSION”, “ReadiJet”,
“ReadiDiesel”, “ARA” and “AEMETIS” are proprietary trade or service marks and
neither party shall contest CLG's, ARA’s or Aemetis’ claim of ownership of or
claim any rights or interests in such work nor make any public use of such work
as a trademark, service mark, trade name, tradestyle or otherwise, unless the
other parties hereto have given prior written approval to the public use and the
manner of its use.
 

7.3
Assignment.  Neither party shall assign this Agreement without the prior written
consent of the other party, and any assignment without such prior written
consent shall be void ab initio; provided, however, that, without such prior
written consent, (1) CLG may assign this Agreement to any of its AFFILIATES,
(2) either party may assign this Agreement to a person, firm, corporation or
other entity acquiring all or substantially all of the business and assets of
such party, and (3) CLG may assign this Agreement to any entity acquiring
licensing rights under all or substantially all of CLG's INFORMATION and
unexpired PATENTS licensed under this Agreement.  No assignment of this
Agreement shall be valid until this Agreement has been assumed by the
assignee.  When so assigned, this Agreement shall be binding upon and shall
inure to the benefit of the assignee.  Any assignment of this Agreement shall
provide that neither party shall be relieved of its obligations with respect to
the use, duplication, or disclosure of data or other confidential information as
provided in Article 4 or of its royalty obligations under Article 5 and
Schedule A.
 

7.4
Disposition of UNIT.  If AEMETIS sells, leases, or otherwise transfers rights of
ownership and/or use of the UNIT to a third party, AEMETIS shall, prior to such
sale, lease, or other transfer, obtain CLG’s written approval to assign this
Agreement to such third party, which written approval shall not be unreasonably
withheld by CLG.  Upon such assignment, the third party shall acquire the fully
paid license rights under the PATENTS and INFORMATION for use solely in the UNIT
to the extent granted by CLG to AEMETIS under Article 2; and the third party
shall agree to be bound by the terms of this Agreement.  Any such sale, lease,
or other transfer by AEMETIS of the UNIT to a third party shall not relieve
AEMETIS of its obligations under Article 4 regarding use, duplication, or
disclosure of INFORMATION which it has received from CLG under this Agreement.
 

 
 
 
6

--------------------------------------------------------------------------------

 
 
7.5
Entire Agreement.  This Agreement is executed and delivered with the
understanding that this Agreement, together with the RELATED AGREEMENTS, embody
the entire agreement between the parties and there are no prior representations,
warranties, or agreements relating to the subject matter of this Agreement.
 

7.6
Governing Law.  The validity, construction, and performance under this Agreement
and the legal relationships between the parties shall be governed by the laws of
State of California, United States of America (regardless of its or any other
jurisdiction's conflicts of laws principles).  Any disputes arising under this
Agreement shall be resolved as provided in Section 7.9.
 

7.7
Captions and Interpretation.  All captions in this Agreement are provided for
ease of reference only and are not intended for use in interpreting the rights
and obligations of the parties under this Agreement.  Also, the terms “Article”
and “Section”, unless otherwise expressly stated, refer to Articles and Sections
of this Agreement.  Further, the phrase “including” shall be deemed to be
followed by “without limitation”; the words “hereof”, “hereby”, “herein”,
“hereunder”, and similar terms in this Agreement shall refer to this Agreement
as a whole rather than a specific section.
 

7.8
Amendments.  No modification, addition to or waiver of the terms of this
Agreement shall be binding upon either party unless it is in writing,
specifically references this Agreement, and is executed by the authorized
representatives of both parties; and no modification shall be effected by the
acknowledgment or acceptance of purchase order forms containing other terms.
 

7.9
Dispute Resolution Process.  Any disputes between the parties hereunder shall be
finally resolved in accordance with the following dispute resolution process:
 

 
7.9.1
In the event a dispute between the parties arises under this Agreement, either
party shall have the right to invoke this dispute resolution process upon
written notice to the other party setting forth the particulars of the dispute
and the relief requested.  If the parties are unable to resolve the dispute
within thirty (30) days of such notice, each party shall, within ten (10) days
thereafter, appoint a designated executive of higher rank than the individuals
then involved in the dispute with full authority to resolve such dispute.  Such
designated executives shall meet within the next sixty (60) days one or more
times at a mutually agreeable location, or in New York City, New York if the
parties are unable to agree on a location.  After the end of such sixty (60) day
period, if the dispute remains unresolved, either party may declare an impasse
upon written notice to the other party and submit the matter to mediation.
 

 
7.9.2
If a matter is submitted to mediation, the parties shall, at their joint
expense, retain a mutually satisfactory mediator to conduct one or more
mediation sessions in a mutually agreeable location or in New York City, New
York if the parties are unable to agree on a location.  If the parties are
unable to select a mediator within thirty (30) days of the notice of impasse,
the Center for Public Resources, New York, USA shall appoint the mediator.  The
parties shall bear their own costs of their representatives at the mediation but
shall share the costs of the mediator and mediation facilities equally.  Each
party shall be represented at all mediation sessions by one or more designated
representatives with full authority to resolve the dispute and may be
represented by counsel at their own expense.  In the event that the parties are
unable after at least one mediation session to resolve the dispute, either party
may declare an impasse and demand arbitration, upon written notice to the other
party, and the matter shall be referred to binding arbitration.
 

 
7.9.3
The arbitration shall be conducted in the English language before a single
mutually agreeable arbitrator in a mutually agreeable location, or in New York
City, New York if the parties are unable to agree on a location, under the rules
of UNCITRAL in effect on the date of the arbitration demand.  The arbitrator
shall not have authority to award to either party any relief contrary to the
terms and conditions of this Agreement.  Judgment upon any award by the
arbitrator may be entered in any court of competent jurisdiction.  In the event
the parties are unable to agree on an arbitrator within sixty (60) days of the
arbitration demand, the arbitrator shall be appointed by UNCITRAL.  Each party
shall bear its own attorney and expert fees and the costs of its own attorneys,
representatives, and witnesses, including travel and lodging.  All other costs
for the arbitration, including the arbitrator’s fee, recording and transcription
fees, shall be borne by the non-prevailing party.
 
Disputes involving the disclosure or unauthorized use of confidential
information or the interpretation or infringement of patents shall not be
subject to the above dispute resolution process.

 
 
 
7

--------------------------------------------------------------------------------

 
 
7.10
Severability.  The parties agree that if any part, term, or provision of this
Agreement shall be found illegal or in conflict with any valid controlling law,
the validity of the remaining provisions shall not be affected thereby.  In the
event the legality of any provision of this Agreement is brought into question
because of a decision by a court of competent jurisdiction of any country in
which this Agreement applies, the parties may by mutual consent revise the
provision in question or delete it entirely so as to comply with the decision of
said court.
 

7.11
Force Majeure.  CLG shall not be liable for failures or delays in performance
due to any cause of circumstance beyond its reasonable control, including,
without limitation, any failures or delays in performance caused by differences
with workmen, lockouts, fires, acts of God or the public enemy, riots,
incendiaries, interference price of our military authorities, compliance with
orders or decisions of any governmental or judicial authority.
 

7.12
Conflict of Interest.   Conflicts of interest relating to this Agreement are
strictly prohibited.  Except as otherwise expressly provided herein, no
director, employee or agent of either party or their subcontractors or vendors
shall give to or receive from any director, employee or agent of the other party
any gift, entertainment or other favor of significant value, or any commission,
fee or rebate.  Likewise,  no director, employee or agent of either party or its
subcontractors or vendors shall, without prior written notification thereof to
the other party, enter into any business relationship with any director,
employee, or agent of the other party or any Affiliate, unless such person is
acting for and on behalf of such party.  Each party shall promptly notify the
other party of any violation of this Section and any consideration received as a
result of such violation shall be paid over or credited to the other
party.  Additionally, in the event of any violation of this Section, including
any violation occurring prior to the date of this Agreement, resulting directly
or indirectly in the other party's consent to enter into this Agreement, that
party may, at its sole option, terminate this Agreement at any time and
notwithstanding any other provision of this Agreement.  Any representatives
authorized by a party may audit any and all records of the other party and its
subcontractors and vendors for the sole purpose of determining whether there has
been compliance with this Conflicts of Interest Section.
 

7.13
Government Contact.   Neither party nor its employees, agents or subcontractors,
or their subcontractors’ employees or agents, shall make any payment or give
anything of value to any official of any government or public international
organization (including any officer or employee of any government department,
agency or instrumentality) to influence his or its decision, or to gain any
other advantage for either party in connection with this Agreement.  The parties
shall immediately notify the other party of any violation of this Section and
shall immediately reimburse the other party, an amount equal to the amount of
the payment or the value of the gift to such an official which gives rise to
such violation.  Each party shall hold the other party harmless for all losses
and expenses arising out of such violation. In the event of any violation of
this Section the other party may, at its sole option, terminate this agreement
at any time and notwithstanding any other provision of this agreement.  The
parties and their subcontractors and vendors of any tier shall maintain true and
correct records in connection with this Agreement and all transactions related
thereto and shall retain all such records for at least twenty-four (24) months
after termination of this Agreement.  Any representative(s) authorized by either
party may audit any and all records of the other party and any such
subcontractor or vendor for the sole purpose of determining whether there has
been compliance with this Section.
 

7.14
Data Privacy.   Each party will comply with all reasonable requests of the other
party with respect to protecting personal data of such party’s employees,
customers, and suppliers it receives in connection with its performance of this
Agreement, including following such party's instructions in connection with
processing such personal data; implementing adequate security measures to
protect such personal data; not disclosing such personal data to any third party
without such party's written permission; and complying with all applicable data
privacy laws.
 

7.15
Export Control and Prohibited Parties.   The Parties understand and acknowledge
that technical information (including but not limited to data, plans, manuals,
specifications, flow sheets, and drawings furnished directly or indirectly, in
writing or otherwise, by CLG) and catalysts made available under this AGREEMENT
and/or RELATED AGREEMENTS, and the direct products thereof, are subject to U.S. 
Export Administration Regulations and U.S. trade sanctions.  The parties shall
adhere to the U.S. Export Administration Regulations and U.S. trade sanctions
and shall not export or re-export any technical information, catalysts or the
direct products of such technical data or catalysts to any proscribed country or
end-user listed in the U.S. Export Administration Regulations unless properly
authorized by the U.S. Government, if such authorization is required.  CLG shall
not be obligated to perform any obligations hereunder if and to the extent that
any such performance is prohibited by or contrary to any applicable U.S. export
regulation or trade sanction.
 

 
 
 
8

--------------------------------------------------------------------------------

 
 
8.   RESPONSIBILITY AND LIABILITY
 
8.1
Representations.  CLG represents that it shall perform its obligations under
this Agreement in accordance with generally accepted engineering
standards.  However, CLG's only liability, if any, respecting the UNIT to
AEMETIS and its contractors and agents shall be as expressly set forth in the
GUARANTEE AGREEMENT.
 

8.2
Maximum Aggregate Liability.  CLG’s and its AFFILIATES’ maximum aggregate
liability under this Agreement and all RELATED AGREEMENTS under any legal
principle or theory of recovery whatever (including, without limitation, any
expenses of remedial measures incurred by CLG under the GUARANTEE AGREEMENT and
any liability with respect to patent infringement) shall not exceed fifty
percent (50%) of the royalties actually received by CLG under this Agreement
from AEMETIS during the initial five (5) years of UNIT operation.  If the
aggregate amounts of such expenses by CLG exceed fifty percent (50%) of the
royalties actually received by CLG during the initial five (5) years of UNIT
operation, under this Agreement, CLG shall have no further liability to
AEMETIS.  Upon termination of this Agreement as defined in Section 6.1, CLG
shall have no further liability to AEMETIS under any legal principle or theory
of recovery whatever.
 

8.3
Indemnification.  AEMETIS shall defend, indemnify, and hold harmless CLG and its
AFFILIATES, and their officers, agents, consultants and employees
(“Indemnitees”), from any loss, damage, injury, liability, and claims for injury
to or death of any person (including an employee of an Indemnitee) or for any
loss of or damage to property resulting from (a) construction or operation of
the UNIT; (b) AEMETIS's negligence, recklessness or intentional malfeasance; or
(c) otherwise arising out of the use of material and information furnished by
CLG or others.  Such indemnity shall apply whether or not an Indemnitee was or
is claimed to be passively, concurrently, or actively negligent, and regardless
of whether liability without fault is imposed or sought to be imposed on one or
more of Indemnitees.  This indemnity shall not apply where such loss, damage,
injury, liability, or claim (i) is the result of the sole negligence or willful
misconduct of an Indemnitee while such Indemnitee is on AEMETIS’s premises and
(ii) is not contributed to by any act of, or an omission to perform some duty
imposed by law or contract by, AEMETIS, its AFFILIATES, or its contractors or
agents, or any third party.
 

8.4
Consequential Damages.  Notwithstanding any terms in this Agreement or the
RELATED AGREEMENTS to the contrary, CLG shall not be liable to AEMETIS for any
indirect, special, incidental, consequential or punitive damages, including,
without limitation, liability for loss of use of the UNIT, loss of actual or
potential profits, loss of production or products, or business interruption.
 

8.5
Disclaimers.  AEMETIS shall have full control of and responsibility over the use
of INFORMATION provided to AEMETIS and the construction, alteration, operation,
maintenance and repair of the UNIT at all times.  AEMETIS shall not have
recourse against CLG, except as expressly provided in the GUARANTEE AGREEMENT,
for any loss, liability, damages, costs or expenses which may be suffered or
incurred by AEMETIS by reason of the reliance on or use of any information or
advice furnished by CLG or the failure of CLG to furnish such information or
advice or by reason of any claim, action or proceeding against AEMETIS arising
out of or relating to the use by AEMETIS of any such information or advice, or
by reason of the defense of any such claim, action, or proceeding, or by reason
of the death or injury of any person or damage to any property arising out of
the practice of the BIOFUELS ISOCONVERSION PROCESS.  Also, nothing in this
Agreement shall entitle any person other than AEMETIS or CLG or its AFFILIATES
or permitted successors and assigns to any claim, cause of action, remedy or
right of any kind.  EXCEPT AS EXPRESSLY PROVIDED IN THE GUARANTEE AGREEMENT, CLG
OR ITS AFFILIATES SHALL HAVE NO FURTHER LIABILITY UNDER THEORIES OF FAULT,
NEGLIGENCE, STRICT LIABILITY, OR EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY, DESIGN, FITNESS FOR ANY PARTICULAR PURPOSE, THE INFRINGEMENT OF
THIRD PARTY PATENT RIGHTS, OR THE MISAPPROPRIATION OF THIRD PARTY INFORMATION.
 

 
IN WITNESS WHEREOF, the parties hereto have caused their respective corporate
names to be hereto subscribed by their respective officers and agents thereunto
duly authorized.
 

CHEVRON LUMMUS GLOBAL LLC       AEMETIS ADVANCED FUELS, INC.             By:
/s/ Leon DeBruyn 
    By:
/s/ Eric McAfee 
    Leon DeBruyn        Eric McAfee      (Print Name)        (Print Name)      
          Title  Managing Director      Title Chariman/CEO    Date 20 August
2012     Date August 9, 2012                

 
Attachment:    Schedule A
                          Schedule B






 
9

--------------------------------------------------------------------------------

 
SCHEDULE A
ROYALTIES


1.
Monthly Royalty Fee.    AEMETIS shall pay to CLG a non-refundable, monthly
royalty rate fee of 10 United States Cents per gallon of product diesel +
jet/kerosene produced (10¢ U.S./gal) in the UNIT by AEMETIS in consideration of
the operating license granted by CLG under this Agreement to practice the
BIOFUELS ISOCONVERSION PROCESS.  Such Monthly Royalty Fee shall be paid in
accordance with Article 5 of this Agreement; and upon payment of the full
amounts of such Monthly Royalty Fee, AEMETIS shall maintain an operating license
to practice the BIOFUELS ISOCONVERSION PROCESS in the UNIT for the PAID-UP
CAPACITY obtained.  Payments to CLG shall be calculated monthly based on actual
product rates from the UNIT and paid by AEMETIS as:
 
(Gallons of product diesel + gallons of product jet/kerosene) x (royalty rate
10¢ U.S./gal) = $U.S. paid to CLG for UNIT production of the previous month.
 
The Monthly Royalty Fee shall be adjusted based upon volume as follows:



[img002.jpg]





2.
Increase of Operating Capacity.  AEMETIS shall have an operational license for
the practice of the BIOFUELS ISOCONVERSION PROCESS in the UNIT for the
applicable PAID-UP CAPACITY which is set forth in Paragraph 1 above and AEMETIS
may increase the operating capacity of the UNIT during any month so long as the
monthly royalty fee is calculated as set forth in Paragraph 1.





 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE B
NON-EXCLUSIVE LICENSE TERRITORY






The Non-Exclusive License Territory included under this agreement is as follows:


 
1.
North America.


 
 
 
11
 
 

--------------------------------------------------------------------------------